There is no basis for departing from the hearing court’s find*480ing, based on an assessment of the witnesses’ credibility, that service was properly effected by the process servers (see Pressley v Shneyer, 56 AD3d 263 [1st Dept 2008]).
Respondent tenant failed to establish that she had resided with her aunt for at least two years immediately before her aunt vacated the apartment (see Rent Stabilization Code [9 NYCRR] § 2523.5 [b] [1]). Indeed, the record shows that respondent resided with her aunt for less than two years, before her aunt went into a nursing home, where she died several months later (see Matter of Glass v Glass, 29 AD3d 347, 349 [1st Dept 2006]). Respondent also failed to demonstrate the requisite “emotional and financial commitment and interdependence” between her and her aunt (Rent Stabilization Code [9 NYCRR] §§ 2523.5 [b] [1]; 2520.6 [o] [2]).
We have considered respondent’s remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Acosta and Román, JJ.